Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 9/06/2019.
Claims 1-20 are pending in this Office Action.	

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/06/2019, 10/14/2019, 05/07/2020, and 11/30/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The non-transitory machine-readable storage medium comprising further instructions, and further programming the processor to:…” which does not have proper antecedent basis and makes the claim ambiguous.  For purpose of examination, Examiner assumes the limitation as ““20. The non-transitory machine-readable storage medium of claim 19 comprising further instructions, and further programming the processor to:…”

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 9, 14, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Danila-Dumitrescu et al. (US 2018/0248902), hereinafter “Danila-Dumitrescu” in view of Hajimirsadeghi et al. (US 2020/0076841), hereinafter “Hajimirsadeghi”.
Regarding claim 1, Danila-Dumitrescu discloses a method for predicting network activity within a communication network, comprising: 
receiving, by a network device, a plurality of transaction records associated with network interactions amongst a plurality of network entities in the communication network (paragraph [0006]: receiving metadata corresponding to a plurality of use interactions with monitored computer networks from one or more devices. Fig. 2, system 200 with associated text and paragraph [0062]: an apparatus is used); 
(paragraph [0011]: identifying from metadata subjects and objects.  Paragraphs [0060], [0061], and Fig. 7 with associated text: subjects or objects are in human-readable form-text based); 
generating, by the network device, a corpus including multiple network sentences, wherein each of the multiple network sentence corresponds to at least one transaction record and includes the identified network entities corresponding to the transaction record (Fig. 7 with associated text and paragraphs [0011] and [0274]: a user’s workflow showing a sequence of events over a certain time period are in sentences); 
training, by the network device, a network [sequence prediction] model using the network sentences in the corpus (paragraphs [0018]-[0022]: training an artificial neural network using the normalized data to identify abnormal and /or malicious user interactions.  Paragraph [0124]: mapping metadata parameters to a common data schema/format-normalized data); and 
applying, by the network device, the network [sequence prediction] model to monitored network interactions within the communication network in order to provide a prediction related to expected network activity for at least one identified network entity (paragraph [0117]: “a probabilistic model of expected user interactions and an artificial neural network trained using one or more predetermined models developed from previously identified malicious user interaction scenarios”;  paragraph [0246]: anomaly is determined based on divergence between tested events and expected behavior).
	Danila-Dumitrescu does not explicitly disclose the network model is a sequence prediction model.  However, using a sequence prediction model to detect malicious (Abstract and paragraph [0133])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danila-Dumitrescu’s teaching of with Hajimirsadeghi’s teaching of using a sequence prediction model to detect malicious activity in a network.  The motivation to do so would be for anomaly detection in network security as taught by Hajimirsadeghi (paragraphs [0008]-[0009]).
	Regarding claim 2, Danila-Dumitrescu and Hajimirsadeghi disclose the method of claim 1, wherein generating the corpus comprises: regularizing each of the plurality of transaction records using words to formulate the corresponding network sentence such that a sequence of words in the network sentence represents the network interaction using natural language terminology (paragraphs [0011], [0068], [0126], and Fig. 7 with associated text: a user’s network interactions are in sentences of natural language).
	Regarding claim 9, Danila-Dumitrescu and Hajimirsadeghi disclose the method of claim 2, wherein regularizing formulates the corresponding network sentence such that a sequence of words in the network sentence represents features of the network interaction using natural language terminology (paragraphs [0011], [0068], [0126], and Fig. 7 with associated text: a user’s network interactions are in sentences of natural language terminology).
Regarding claims 14 and 19, they claim similar subject matters to claim 1; therefore, claims 14 and 19 are rejected at least for the same reasons as claim 1.  Hajimirsadeghi further discloses a network device connected to a communications network and employed for predicting network activity within the communication network, comprising: a processor; and a storage medium comprising instructions, which when (paragraphs [0098]-[0102] and Fig. 24 with associated text: a computer is used to perform sequence prediction to detect malicious activity).
	Regarding claim 17, Danila-Dumitrescu and Hajimirsadeghi disclose the method of claim 14 which is rejected at least for the same reasons as claim1.  Danila- Hajimirsadeghi further discloses wherein the network device is a server connected to the communications network (Fig. 24 with associated text and paragraph [0355]: computer system 2400 is a server when it provides information to other entities in the network of Fig 24).  
	Regarding claim 18, Danila-Dumitrescu and Hajimirsadeghi disclose the method of claim 14 which is rejected at least for the same reasons as claim1.  Danila- Hajimirsadeghi further discloses wherein the network device is a client device (Fig. 24 with associated text and paragraph [0355]: computer system 2400 is a client when it sends messages to receive information from other entities in the network of Fig 24).  

Allowable Subject Matter
8.	Claims 3-8, 10-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 20, based on the assumption that it depends from claim 19, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim overcome the 112(b) rejection set forth above.

Conclusion	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/Examiner, Art Unit 2495    

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495